PER CURIAM.
We affirm Baxter’s conviction and sentence for robbery. However, we remand for correction of the judgment to properly reflect the offense for which Baxter was charged and convicted.
The information charged Baxter with second degree robbery: section 812.13(2)(c), Florida Statutes (1989). He pled nolo to robbery with a weapon, a first degree felony: section 812.13(2)(b), Florida Statutes (1989). The judgment correctly adjudicated him guilty of second degree robbery, but it failed to specify the subsection. We remand for correction of the judgment so as to avoid any future confusion or misunderstanding.
Affirm; Remand.
DAUKSCH, COBB and W. SHARP, JJ., concur.